COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 MARCUS ALLEN MONSON,                            §
                                                                 No. 08-08-00133-CR
                   Appellant,                    §
                                                                   Appeal from the
 v.                                              §
                                                             416th Judicial District Court
                                                 §
 THE STATE OF TEXAS,                                           of Collin County, Texas
                                                 §
                   Appellee.                                     (TC# 416-81371-06)
                                                 §


                                 MEMORANDUM OPINION

       Appellant was convicted for the unlawful possession of a firearm by a felon on January 9,

2008. He was sentenced by the trial court to 3 years’ imprisonment in the Institutional Division

of the Texas Department of Criminal Justice the same day. Appellant filed a timely notice of

appeal. He has since decided that he does not wish to prosecute this appeal. Accordingly, the

appeal is dismissed.

       On May 21, 2008, this Court ordered the trial court to conduct a hearing to determine

whether Appellant desired to prosecute this appeal, and if so, whether he was entitled to

appointed counsel on appeal. See TEX .R.APP .P. 37.3(a)(2). The hearing was held on June 6,

2008. Appellant testified that he had discussed the matter with his attorney and that he no longer

wished to pursue this appeal. The trial court entered findings of fact further indicating

Appellant’s desire to dismiss the appeal on June 23, 2008.

       Although no written motion has been filed in compliance with TEX .R.APP .P. 42.2(a), we

believe that good cause exists to suspend the operation of Rule 42.2(a) in this case in accordance
with TEX .R.APP .P. 2. We have not yet issued a decision in this case. Therefore, based on

Appellant’s testimony and the trial court’s findings of fact, we dismiss the appeal.



September 11, 2008
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.

(Do Not Publish)




                                                -2-